DETAILED ACTION
	This is the first Office action on the merits. Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on March 23, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one rib is spiral-shaped (claims 15-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character "8" mentioned on line 20 of page 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001180201 A (Noro et al.).
Regarding Claim 1, Noro et al. discloses (Para. [0013]-[0017], [0021], [0025], [0032]-[0033], [0035], [0037]-[0038], [0040]; Figs. 1-8) a wheel (21) comprising: a rim (32) and a wheel center (hub 31), wherein the wheel center (hub 31) comprises several spokes (33, 51, 61, or 71) extending in a longitudinal direction from a wheel hub (31) to the rim (32), wherein at least one spoke (33, 51, 61, or 71) comprises an outer wall (side wall 34) surrounding a cavity (hollow portion S) extending in the longitudinal direction of the at least one spoke (33, 51, 61, or 71), wherein the cavity is delimited from the outer wall (side wall 34) by an inner surface (inner surface of wall 34), and wherein the at least one spoke (33, 51, 61, or 71) comprises a reinforcing member (inner ribs 36, 55, annular rib 63, or bridge 73) extending along the inner surface.
Regarding Claim 4, Noro et al. discloses the wheel according to claim 1, as discussed above. Noro et al. further discloses (Para. [0013]- [0017], [0021], [0025], [0032]-[0033], [0035], [0037]-[0038], [0040]; Figs. 1-8) the reinforcing member (inner ribs 36, 55, annular rib 63, or bridge 73) comprises at least one rib (inner ribs 36, 55, annular rib 63, or bridge 73).
Regarding Claim 5, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Para. [0016]- [0017], [0021], [0030], [0032]; Figs. 1-4, 6b, 6d, and 7a) the at least one rib (inner ribs 36, 55, annular rib 63) is arranged in the longitudinal direction (spoke axis SA) of the at least one spoke (33, 51, 61, or 71).
Regarding Claim 6, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Para. [0017], [0021], [0027], [0030], [0032]-[0033], [0037]-[0038]; Figs. 1-8) the at least one rib (inner ribs 36, 55, annular rib 63, or bridge 73) is arranged in a transverse direction (long axis LA of Fig. 6d, short axis MA of Figs. 4 and 6b, embodiment of Fig. 7a-b, or embodiment of Figs. 8a-b) of the at least one spoke (33, 51, 61, or 71).
Regarding Claim 7, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Fig. 3) the reinforcing member comprises at least two intersecting ribs (it can be seen in Fig. 3 that the ribs 36 intersect at the rim 32).
Regarding Claim 8, Noro et al. discloses the wheel according to claims 1, 4, and 7, as discussed above. Noro et al. further discloses (Fig. 4) the at least two intersecting ribs divide the inner surface into at least two zones (it can be seen in Fig. 4 that the inner ribs 36 divide the inner surface of the walls 34 into two zones divided by the short axis line MA).
Regarding Claim 9, Noro et al. discloses the wheel according to claims 1, 4, and 7-8, as discussed above. Noro et al. further discloses (Fig. 4) the thickness of the outer wall and the rib in the area of the rib is larger than the thickness of the outer wall in the area of a zone adjacent to the rib (it can be seen 
Regarding Claim 10, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Figs. 3, 4, 6b, 6d) the reinforcing member comprises at least two ribs (inner ribs 36 or 55) arranged at least partially parallel to each other (it can be seen in Figs. 3, 4, 6b, and 6d that the inner ribs 36 have parallel ribs 36 and the inner ribs 55 have parallel ribs 55).
Regarding Claim 14, Noro et al. discloses the wheel according to claim 1, as discussed above. Noro et al. further discloses (Para. [0017], [0021], [0027], [0030], [0032]-[0033], [0037]-[0038]; Figs. 1-8)  the at least one reinforcing member (inner ribs 36, 55, annular rib 63, or bridge 73) protrudes from the inner surface into the cavity (it can be seen in the Figs. that the ribs and bridge protrude from the inner surface of the walls 34, 52, 62, and 72 into the hollow area of the spoke).
Regarding Claim 15, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Para. [0032]- [0033]; Figs. 7a-b) the at least one rib is ring or spiral- shaped (annular rib 63).
Regarding Claim 16, Noro et al. discloses the wheel according to claims 1, 4, and 15, as discussed above. Noro et al. further discloses (Para. [0032]- [0033]; Figs. 7a-b) the at least one ring or spiral-shaped rib (annular rib 63) is oriented around the middle axis (spoke axis SA) of the at least one spoke (61).
Regarding Claim 17, Noro et al. discloses the wheel according to claims 1, 4, and 15, as discussed above. Noro et al. further discloses (Para. [0032]- [0033]; Figs. 7a-b) the at least one ring shaped rib (annular rib 63) is oriented in a first plane perpendicular (it can be seen that the rib 63 is oriented in a plane shown by the line bb of Fig. 7a) to a middle axis (spoke axis SA) of the spoke (61).
Regarding Claim 18, Noro et al. discloses the wheel according to claims 1 and 4, as discussed above. Noro et al. further discloses (Fig. 3) the at least one rib is U-shaped (it can be seen in Fig. 3 that the inner ribs 36 form a U-shape as they extend and meet at the rim 32).
Regarding Claim 19, Noro et al. discloses the wheel according to claims 1, 4, and 18, as discussed above. Noro et al. further discloses (Figs. 2-3) the U- shaped rib (inner rib 36) is oriented in a second plane (it can be seen in Figs. 2-3 that the inner ribs 36 is oriented in a plane defined by the rotation axis and spoke axis SA) defined by the middle axis (spoke axis SA) of the at least one spoke (33) and a rotation axis of the wheel (about the axle 14).
Claim(s) 1-4, 6 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015158780 A1 (Pini et al.), cited in the IDS filed March 23, 2020.
Regarding Claim 1, Pini et al. discloses (Pages 11-12 of translation; Figs. 1-5) a wheel (1) comprising: a rim (6) and a wheel center (wheel star 2), wherein the wheel center comprises several spokes (hollow spoke 4) extending in a longitudinal direction from a wheel hub (hub area 3) to the rim (6), wherein at least one spoke (4) comprises an outer wall (inner wheel star blade 8 and inner wheel star blade 9) surrounding a cavity (10) extending in the longitudinal direction of the at least one spoke (4), wherein the cavity (10) is delimited from the outer wall (8 and 9) by an inner surface (inner surface of 8 and 9), and wherein the at least one spoke (4) comprises a reinforcing member (core 11) extending along the inner surface.
Regarding Claim 2, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (last paragraph of page 7, Page 11; Figs. 1-5) the rim (6) and the wheel center (wheel star 2) are separate elements interconnected to each other at an outer end of the spoke (4).
Regarding Claim 3, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (Pages 11-12; Figs. 1-3) the reinforcing member (core 11) is a separate element interconnected to the at least one spoke (4).
Regarding Claim 4, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (Pages 11-12; Figs. 1-3) the reinforcing member (core 11) comprises at least one rib (support element 14 or tube 12).
Regarding Claim 6, Pini et al. discloses the wheel according to claims 1 and 4, as discussed above. Pini et al. further discloses (Pages 11-12; Figs. 1-3) the at least one rib (support element 14) is arranged in a transverse direction of the at least one spoke (it can be seen in Fig. 2 that the support element 14 is arranged in a transverse direction of spoke 4).
Regarding Claim 10, Pini et al. discloses the wheel according to claims 1 and 4, as discussed above. Pini et al. further discloses (Pages 11-12; Figs. 1-3) the reinforcing member (core 11) comprises at least two ribs (support elements 14) arranged at least partially parallel to each other (it can be seen in Figs. 2 and 3-1 that the support elements 14 are parallel to each other).
Regarding Claim 11, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (1st paragraph of page 4, 5th paragraph of Page 11, 3rd paragraph of Page 12; Figs. 1-3) the at least one reinforcing member (core 11, support element 14, tube 12) is made of fiber reinforced composite material.
Regarding Claim 12, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (first two paragraphs of Page 8) the at least one reinforcing member (core 11, support element 14, tube 12) is made at least partially from unidirectional fibers (the examples given can be unidirectional).
Regarding Claim 13, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (Abstract) the wheel center (wheel star 2) is made of fiber reinforced composite material.
Regarding Claim 14, Pini et al. discloses the wheel according to claim 1, as discussed above. Pini et al. further discloses (Page 11-12; Figs. 1-3) the at least one reinforcing member (core 11) protrudes from the inner surface (inner surface of 8 and 9) into the cavity (10).
Regarding Claim 15, Pini et al. discloses the wheel according to claims 1 and 4, as discussed above. Pini et al. further discloses (Page 12; Fig. 3-2) the at least one rib (tube 12) is ring or spiral- shaped (it can be seen in Fig. 3-2 that the tube 12 has a ring shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with features to add reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617